Appeal from a decision of the Workmen’s Compensation Board, filed July 7, 1976, which reversed a referee’s decision allowing the claim against the Special Fund. The board found "the employer had no knowledge of pre-existing physical impairment prior to the accidents of May 21, 1970 and August 15, 1970 and claimant’s death was due solely to the accident. The provisions of section 15-8 (e) of the Workmen’s Compensation Law do not apply.” There is substantial evidence to sustain the determination of the board. Decision affirmed, with costs to respondents filing briefs. Mahoney, P. J., Greenblott, Sweeney, Staley, Jr. and Mikoll, JJ., concur.